Atkinson, J.,
dissenting. I concur in each of the rulings except that expressed ,in the fifth headnote. Under a proper construction the contract in question was not a result of separation, but was intended to promote separation between husband and wife, and contrary to public policy. In addition to the cases cited by the majority see also Hill v. Hill, 74 N. H. 288 (67 Atl. 406, 12 L. R. A. (N. S.) 848; and note, 124 Am. St. R. 966).
Thereafter Mrs. Melton died testate, and her executrix brought suit to recover the installments due under the contract, and also prayed to recover such installments as would fall due pending the suit. The defendant demurred generally and specially to the petition. The demurrers were overruled, and the defendant excepted.
Arthur L. Basher and TT. A. McGlellan, for plaintiff in error.
Ryals, Qrace & Anderson, contra.